ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_00_EN.txt.                                     13 JUILLET 2006

                                    ORDONNANCE




USINES DE PA
           | TE A
                v PAPIER SUR LE FLEUVE URUGUAY
           (ARGENTINE c. URUGUAY)




      PULP MILLS ON THE RIVER URUGUAY
           (ARGENTINA v. URUGUAY)




                                       13 JULY 2006

                                         ORDER

                                                                   156




             INTERNATIONAL COURT OF JUSTICE

                             YEAR 2006                                       2006
                                                                            13 July
                                                                          General List
                             13 July 2006                                  No. 135



         CASE CONCERNING PULP MILLS
           ON THE RIVER URUGUAY
                   (ARGENTINA v. URUGUAY)




                               ORDER


Present : President HIGGINS ; Judges KOROMA, PARRA-ARANGUREN,
          BUERGENTHAL, OWADA, SIMMA, TOMKA, KEITH, SEPÚLVEDA-
          AMOR, BENNOUNA, SKOTNIKOV ; Judge ad hoc TORRES BERNÁRDEZ ;
          Registrar COUVREUR.


  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court, and to
Articles 44 and 45, paragraph 1, of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court
on 4 May 2006, whereby the Argentine Republic instituted proceedings
against the Eastern Republic of Uruguay for the alleged breach by Uru-
guay of obligations under the Statute of the River Uruguay, which was
signed by Argentina and Uruguay on 26 February 1975 and entered into
force on 18 September 1976, in respect of “the authorization, construc-
tion and future commissioning of two pulp mills on the River Uruguay”,

  Having regard to the Order of 13 July 2006 whereby the Court
adjudicated upon the request for the indication of provisional measures
submitted by Argentina on 4 May 2006 ;

                                                                     4

                      PULP MILLS (ORDER 13 VII 06)                      157

  Taking account of the views of the Parties, as expressed by their
Agents at a meeting held between them and the President of the Court on
13 July 2006,
  Fixes the following time-limits for the filing of the written pleadings :

 15 January 2007 for the Memorial of the Argentine Republic ;
 20 July 2007 for the Counter-Memorial of the Eastern Republic of
Uruguay ; and
 Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of July, two thousand
and six, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Argentine
Republic and the Government of the Eastern Republic of Uruguay,
respectively.

                                           (Signed) Rosalyn HIGGINS,
                                                       President.
                                          (Signed) Philippe COUVREUR,
                                                         Registrar.




                                                                          5

